DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,777,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover the same subject matter.  While the language may have some variance, the subject matter does not differ.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, and 5-22, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blesser (9,454,343).
Blesser discloses a method, comprising: at a first electronic device (figures 1 and 16) associated with a media-providing service, the first electronic device having one or more processors and memory storing instructions for execution by the one or more processors: modifying a first media content item  by superimposing a first set of data over a first accented musical event (column 3, lines 21-24), wherein: the first accented musical event has a first audio profile (5), the first set of data has a second audio profile (4), and playback of the second audio profile is configured to be masked (via masker 6) by the first audio profile during playback of the first media content item (column 3, lines 21-24); and transmitting (via transmitter 25), to a second electronic device, the modified first media content item.
Blesser discloses the method, wherein: the first audio profile is configured to be presented over a first channel for playback, and the second audio profile is configured to be presented over the first channel for playback (column 7, lines 46-59).
Blesser discloses the method, wherein the first set of data for the first channel is encoded with an amplitude that is lower than an amplitude of the first accented musical event (column 4, lines 43-54).	
Blesser discloses the method, wherein: the first audio profile is configured to be presented over a first channel and a second channel for playback, and the second audio profile is configured to be presented over the first channel and the second channel for playback (column 3, line 55 – column 4, line 2).
Blesser discloses the method, wherein the first accented musical event is a first accented musical event of a plurality of accented musical events (column 3, lines 21-24).
Blesser discloses the method, wherein a respective accented musical event of the plurality of accented musical events is a beat (column 3, lines 21-54).
Blesser discloses the method, wherein the first set of data is encoded as a series of pulses superimposed over the plurality of accented musical events of the first media content item (column 5, line 51 – column 6, line 27).
Blesser discloses the method, including identifying the first accented musical event as an accented musical event in accordance with a determination that the first accented musical event occurs at an amplitude of the first media content item above a first threshold amplitude (column 6, lines 37-55).
Blesser discloses the method, wherein the first accented musical event is identified as an accented musical event using an algorithm that identifies periodically repeating patterns (column 4, line 43 – column 5, line 13).
Blesser inherently discloses the method, wherein the first set of data includes at least one of timing information, a title of the first media content item, an artist of the first media content item, lyrics for the first media content item, or playlist information.
Blesser discloses the method, wherein the first set of data is encoded as noise superimposed over the first media content item (column 4, line 55 – column 5, line 13).
Blesser discloses the method, wherein the first set of data is overlaid at a position in the first media content item that corresponds to the first accented musical event and for a predetermined time after the first accented musical event (abstract).
Blesser discloses the method, wherein the first accented musical event has a first amplitude that is higher than a second amplitude of the first set of data (figures 4-6).
Blesser discloses the method, wherein the first set of data has a frequency profile that corresponds to a frequency profile of the first accented musical event (column 4, lines 3-33).
Blesser discloses the method, including modifying the first media content item by superimposing a second set of data that corresponds to the first media content item over a second accented musical event (column 6, lines 17-27).
Blesser discloses the method, wherein the first accented musical event and the second accented musical event occur during a same time period (figure 1).

Blesser discloses the method, wherein the first accented musical event is configured to be presented over a first channel, and the second accented musical event is configured to be presented over a second channel (column 8, lines 30-41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blesser in view of Schuijers et al. (WO 2009/107054).
Blesser is discussed above.  Blesser does not disclose that the channels are stereo channels.
However, Schuijers et al. disclose a method, comprising: at a first electronic device (figure 2) associated with a media-providing service, the first electronic device having one or more processors and memory storing instructions for execution by the one or more processors: modifying a first media content item (abstract), wherein the first channel is a left stereo channel or a right stereo channel (abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Schuijers et al. with Blesser, because the teachings provide clarity in sound with the use stereo channels.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF5/21/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837